*818—In an action to recover damages for personal injuries, etc., the plaintiff James M. Kaplan appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), entered October 16, 1995, which, upon a jury verdict, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the court properly admitted evidence of the lack of prior similar accidents (see, Wagner v Chance Co., 231 AD2d 566; Goldberg v Union Hardware Co., 162 AD2d 658). In addition, the court properly precluded the appellant from using certain medical articles to impeach Dr. Richard Stewart on cross examination since Dr. Stewart refused to admit to the authoritativeness of the articles (see, Walsh v Staten Is. Obstetrics & Gynecology Assocs., 193 AD2d 672, 673).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.